OPINIÓN DISIDENTE DEL
JUEZ PRESIDENTE SR. DEL TORO,
CON LA CUAL ESTÁ CONFORME EL JUEZ ASOCIADO SR. HUTCHISON.
A los efectos de no alargar innecesariamente esta opinión, acepto los hechos tales como aparecen expuestos en la opinión de la mayoría que antecede.
El artículo 25 de la Ley de Evidencia, dice así:
“Art. 25. Cuando las condiciones de un convenio se hayan con-signado por las partes en un documento, se considerará que com tiene éste todas dichas condiciones, por lo que no cabrá entre las partes y sus representantes o sucesores en interés, evidencia alguna de las condiciones del convenio, fuera de lo contenido en el docu-mento, excepto en los siguientes casos:
“1. Cuando una equivocación o imperfección en el documento fuere alegado en el litigio.
“2. Cuando la validez del convenio constituyere el hecho contro-vertido.
“Pero este artículo no excluye otra evidencia de circunstancias bajo las cuales fuere hecho el convenio, o por las cuales se relacio-nare, según lo definido en el artículo veinte y ocho, o para expli-car una ambigüedad extrínseca, o probar ilegalidad o fraude. La palabra ‘convenio’ incluye escrituras y testamentos, así como con-tratos entre las partes.”
Y el 28, lee como sigue:
“Artículo 28. Para la debida interpretación de un documento, las circunstancias bajo las cuales fuese otorgado, inclusa la situa-ción del objeto a que se eontrayere, así como la de las partes, po-drán también demostrarse, a fin de que el juez se coloque en la si-tuación de las personas cuyo lenguaje estuviere llamado a inter-pretar. ’ ’
La referencia del texto inglés del artículo 25 no es al artículo 28, sino al 34 que dice:
*924"Art. 34. La evidencia deberá corresponder a las alegaciones esenciales, y ser pertinentes a la cuestión que se ventila. Queda, sin embargo, a arbitrio del tribunal, permitir la investigación de un Lecho accesorio siempre que éste estuviere directamente relacio-nado con la cuestión en controversia, y fuere necesario para su de-bida determinación o afectase la credibilidad de un testigo.”
Como puede verse, esos preceptos guardan estrecha rela-ción con los artículos 1248 y 1249 del Código Civil, a saber:
"Artículo 1248. Si los términos de un contrato son claros y no dejan duda sobre la intención de los contratantes, se estará al sen-tido literal de sus cláusulas.
"Si las palabras parecieren contrarias a la intención evidente de los contratantes, prevalecerá ésta sobre aquéllas.
"Artículo 1249. Para juzgar de la intención de los contratantes, deberá atenderse principalmente a los actos de éstos, coetáneos y posteriores al contrato.”
Podrían citarse cientos de decisiones de la Corte Suprema de los Estados Unidos, de la de España, de las Supremas de los Estados de la Unión y de las Cortes Federales, y admi-rables pasajes de comentaristas antiguos y modernos, inter-pretando el principio.
Corpus Juris al exponer la regia general, se expresa así:
"La regla sobre la admisibilidad de prueba oral es aplicable ge-neralmente en los contratos, respecto a los cuales se ha establecido que en ausencia de fraude o error, prueba oral o extrínseca no es ad-misible para variar, ampliar, modificar o contradecir los términos o disposiciones de un documento escrito, mostrándose la intención de las partes, o que su verdadero convenio sobre la cuestión era dis-tinto al expresado en el documento, pues cuando las partes delibe-radamente han hecho constar lo convenido por escrito en términos tales que impongan una obligación legal sin incertidumbre alguna, respecto al objeto o alcance de lo convenido, se presume que todas las negociaciones y convenios anteriores relativos a tal cuestión se han confundido en el contrato escrito, e igualmente se presume que el convenio entre las partes y el alcance del mismo se ha hecho cons-tar por escrito. Sin embargo, la regla va aún más lejos, y se ha establecido que cuando el documento carece de ambigüedad y es susceptible de una interpretación clara y sensible no se debe admi-*925tir prueba oral o extrínseca para explicar su significado o para de-terminar la interpretación que debe darse al documento.” 22 C. J. pág. 1098.
Sigue tratando la cuestión extensamente, y al llegar a las excepciones de la regla, dice:
“Quizás no hay regla de derecho o de evidencia que sea más flexible o que esté sujeta a mayor número de excepciones que la re-gla que impide que se ofrezca prueba oral para explicar o variar los documentos escritos. Se ha dicho que con el enorme número de excepciones existentes ha surgido mucha confusión, de suerte que el verdadero límite que debe fijarse a las excepciones depende no so-lamente de los hechos peculiares de cada caso, sino hasta cierto punto del sentir de los miembros de la corte. Sin embargo, podría decirse generalmente que las cortes han tratado de adaptar sus re-soluciones en una u- otra forma, a fin de hacer justicia en todos los casos. El resultado es que si bien las decisiones son relativamente uniformes respecto a las limitaciones y excepciones a la regla, cuando surge la cuestión de si un caso que presenta determinada relación de hechos cae dentro de la regla general, o fuera de ella, con motivo de las limitaciones o excepciones conocidas, o si está den-tro de la regla debido a una de las numerosas limitaciones y excep-ciones a esas limitaciones y excepciones, las autoridades en muchos casos están en un verdadero conflicto.” 22 C. J. pág. 1144. (Itá-licas nuestras.)
Expuesto lo que antecede, examinemos los hechos del caso tales como aparecen en la primera parte de la opinión de la mayoría.
No hay duda alguna que el gestor de la mercantil deman-dada acudió ante un notario y otorgó un documento público confiriendo poder al demandante Sarria para representar a la demandada y que al final del documento, aparece lo que sigue:
“Así lo otorga antes haciendo constar que el Sr. Sarria deven-gará por honorarios la suma de cien dólares mensuales por sus ser-vicios como tal apoderado.”
Aunque la redacción no es del todo correcta, sin embargo, cualquier persona de inteligencia común deduciría de la *926lectura del documento que se nombró apoderado a Sarria fijando como compensación por sus servicios como tal la suma de cien dólares mensuales.
Basándose en esa escritura y en baber prestado los ser-vicios a que la misma se refiere, entabló el demandante este pleito.
¿Qué hizo el demandado? En su contestación aceptó el otorgamiento del poder, pero alegó que no era cierto que Rubiera convenido con Sarria en pagarle sueldo alg*uno como apoderado, explicando que Sarria era su empleado y que como tal ganaba y le fué totalmente satisfecho su sueldo de cien dólares mensuales.
¿Es suficiente la contestación? A nuestro juicio lo es, aunque reconocemos que Rubiera sido mejor práctica alegar expresamente que Rubo una equivocación al consignarse en el poder que el sueldo de Sarria lo era por sus servicios como apoderado, cuando en verdad se fijaba como una com-pensación por todos los servicios que venía prestando y prestara en lo sucesivo a la mercantil.
Es cierto que hay jurisprudencia que dice que “para que pueda admitirse evidencia oral para demostrar una equivo-cación en un documento escrito, la existencia de tal equivo-cación debe alegarse y la alegación probarse”, (22 C. J. 1228), pero también existe la que establece que “el principio a virtud del cual se admite evidencia oral para variar la consideración expresada en un documento escrito no descansa sobre la base del fraude, accidente o equivocación, y por lo tanto no es necesario para preparar la base para la admisión de tal evidencia, que la contestación contenga ninguna alega-ción sobre el particular” (22 O. J. 1161).
El primer caso que se cita para sostener la última nota es el de Cabrera v. American Colonial Bank, 214 U. S. 224, procedente de Tuerto Rico. Al margen de la opinión se transcriben los artículos 25, 28, 111, No. 2, 102, No. 38, y 107 dé nuestra Ley de Evidencia y el artículo 1186 de nuestro *927Código Civil, y en él, entre otras cosas, se resolvió lo que sigue:
“Las disposiciones del Código Civil Español vigente en Puerto Rico basta 1902 al efecto de que las obligaciones de un contrato de-ben ser cumplidas de conformidad con sus términos, y de que no se puede presentar prueba para variarlas, son- prácticamente igua-les a los principios del derecho común, e igualmente están sujetas a las bien conocidas excepciones.” 214 U. S., 224.
Si se examina el artículo 25 de la ley de Evidencia se verá que expresamente se refiere a las condiciones de un convenio consignadas por las partes en un documento. Aquí el poder fué otorgado exclusivamente por el gestor. El de-mandante no estuvo presente. No se trata, pues, de un con-trato en que ambas partes comparecen y deliberadamente pactan y su pacto queda grabado en la escritura por ellos rati-ficada y firmada. Para convertir el acto del gestor en contrato bay que ponerlo en relación con Sarria y siendo ello así, i como sería posible establecer la relación, sin la ayuda de la evi-dencia oral? Tan no lo era que el propio demandante al presentar su prueba compareció como testigo y comenzó de-clarando sobre sus relaciones como empleado de la casa, sobre su sueldo como tal, sobre sus deberes, sobre su nombramiento de apoderado, sobre el aumento de su trabajo después del poder, aunque reconoce que desde el primer momento que entró en la firma sirvió como apoderado. Durante todo el interrogatorio directo la única referencia que bay a la escri-tura, es ésta: “¿Ese poder fué por algún documento? Sí, señor.” Y del conocimiento que tenía el demandante del documento babla este incidente. Al declarar el demandante por última vez y pedirle su abogado que explicara lo diebo por el testigo Eduardo Alvarez sobre el pleito del Dorado, contestó:
“T. — No, señor, él quería que yo presentara la demanda de embargo y como yo tenía otras cosas que hacer y él era perezoso le exigí que fuera él, y además que yo tenía entendido que un apo-*928derado no estaba facultado por la ley para presentar demandas de embargo. ’ ’
Sin embargo, si Rubiera simplemente leído la escritura de poder, Rubiera encontrado que su cláusula quinta decía lo que sigue:
“Quinta. — Apremiar amistosamente al pag'o de los deudores de la sociedad, convenir modo y formas de pago, formalizar recibos y cartas de pago, o para hacer la correspondiente reclamación en los tribunales de justicia competente.”
Siendo esto así, teniendo necesariamente que recurrirse a la prueba oral para establecer el contrato y tratándose simplemente de explicar la consideración del mismo que no fué otra según la demandada que la de ser Sarria su em-pleado con un sueldo de cien dólares al mes y la de ponerlo en condiciones de representar debidamente a la casa durante la ausencia del gestor realizando todos los deberes que venía cumpliendo y pudiendo especialmente en caso necesario re-presentar en los tribunales a la firma, y que, según Sarria, fué el sueldo separado de cien dólares, es necesario concluir que tal prueba, no obstante la deficiencia que puede adver-tirse en la contestación, fué debidamente aportada y admi-tida y debe tenerse en cuenta para la decisión del litigio. Parece conveniente transcribir las propias palabras del de-mandante contestando a preguntas de su abogado. Son así:
“Dte. — Abog.—¿Qué razón le indujo a Ud. a desempeñar ese puesto? — T.—Que me ofrecieron $100.00 por el cargo. — A.—¿Quién se lo ofreció a Ud? — T.—El gestor Victoriano Alvarez. — A.—¿Si a Ud. no le hubieran ofrecido ese sueldo Ud. hubiera desempeñado el cargo de apoderado? — T.—No, señor, porque yo ganaba $100.00 mensuales de tenedor de libros y corresponsal y no me iba a echar nuevas responsabilidades gratuitamente. ’ ’
Examinada la prueba, surge tan claro de ella que sólo de un sueldo por todos sus servicios disfrutaba el demandante, que no nos detendremos aliora en un análisis minucioso. La lógica y completa declaración del gestor, las terminantes *929afirmaciones de los otros empleados de la casa, los libros de ésta llevados por el propio demandante basta noviembre der 1923, lo dicbo por él al retirarse de la casa sobre abono de sn saldo deudor por bonificación y sobre todo la nota qne escribiera a sn cuñado el comanditario Pórtela, hablan de modo tan elocuente, que las explicaciones que en contrario trata de ofrecer el demandante no resisten su peso. Esa prueba explica la escritura. La escritura fué una verdad, una verdad el poder, una verdad el sueldo, pero el sueldo no se fijó solamente en consideración a los servicios que pres-tara el demandante a la casa como apoderado, sino para compensar todos sus servicios.
Aún bay mas. En el caso de que no pudiera admitirse la prueba explicativa de lo consignado en la escritura, es necesario reconocer que el demandante vendría obligado a probar para reclamar con éxito el sueldo fijado en la misma que él babía usado del poder y a nuestro juicio todo lo que la prueba demuestra es que la única vez que realmente se le requirió para que usara del poder, se negó a ello.
Es lo cierto que el trabajo encomendado al demandante en la casa era propio de un apoderado, pero también lo es que él lo hizo desde el principio, como lo demuestran los vales y los cheques aportados como prueba y las declaraciones de los testigos, sin necesidad del poder. Sin éste, hubiera continuado del mismo modo y, en tal virtud, nunca estaría justificada su reclamación fundada en la escritura.
La sentencia declarando la demanda con lugar debe, a virtud de todo lo expuesto, revocarse.
También debe revocarse a nuestro juicio la reconvención. Fué en lo que dijo verdad, según nuestro criterio, el deman-dante. El saldo deudor se le abonaría como una bonificación. Esa es la práctica general y eso parecía lo justo. Creemos que es cierto que los libros arrojan como debida la suma reclamada, pero creemos que es cierto también que se pro-metió condonarla. De no haberse iniciado este pleito, jamás *930se- Habría establecido reclamación alguna contra el deman-dante.